
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.57



Employee Retention Agreement


        This Employee Retention Agreement (the "Agreement") is entered into
between Liberate Technologies, 2 Circle Star Way, San Carlos, California
("Liberate") and [EXECUTIVE OFFICER] ("you") as of June    , 2002 (the
"Effective Date").

        Payment Upon a Termination Event.    In order to secure your continued
services, Liberate and you hereby agree as follows:

        If upon a Termination Event, consisting of both:

(a)A Change in Control (as defined in Exhibit A to this Agreement, which is
hereby incorporated into this Agreement) that is followed within one year by

(b)your termination (other than for Cause, as defined below) or resignation due
to any of the following changes made without your written consent: (i) a
reduction in the scope, level, or nature of your responsibilities; (ii) a
reduction in your title or the level of your reporting relationship; (iii) a
reduction in your compensation or benefits; (iv) a material change in or failure
to maintain your office or office equipment and services; (v) a material
reduction in the number or level of your staff (other than your pro rata share
of company-wide reductions); or (vi) the relocation of your principal place of
employment beyond 30 miles from its current location ((a) and (b) together
constituting a Termination Event),

you receive total payments (including any salary, bonus, commission, loan
forgiveness, or option benefits but excluding any payments under this Agreement)
by reason of your actual or constructive termination or resignation that are
less than twice your total cash compensation (including salary, bonuses, and
commissions) in Liberate's prior fiscal year, Liberate will, within 30 days, pay
you the difference up to a maximum of $750,000.

        For these purposes, the value of any option benefits for any given
option grant will equal any positive amount by which the Fair Market Value of a
share awarded under that grant exceeds the Exercise Price of that share (each as
defined in the Liberate Technologies 1999 Equity Incentive Plan) on the date of
completion of a Termination Event, multiplied by the number of shares
accelerated under that option grant.

        For these purposes, "Cause" consists of: (i) reckless or willful
misconduct in the performance of your duties to Liberate; (ii) repeated
unexplained or unjustified absence from Liberate; (iii) commission of any act of
fraud, embezzlement, or dishonesty with respect to Liberate; (iv) unauthorized
use or disclosure of confidential information or trade secrets of Liberate (or
any parent or subsidiary of Liberate); or (v) any other intentional misconduct
that materially harms the business affairs of Liberate (or any parent or
subsidiary). These provisions do not constitute all of the acts or omissions
that may be grounds for dismissal.

        You will be solely responsible for any taxes that may be incurred as a
result of such payments and Liberate will withhold applicable taxes from them.

        "Golden Parachute" Limitations on Accelerated Payments.    If Liberate
determines that you would receive a greater after-tax benefit if it reduced any
amount payable under this Agreement (for example, due to application of
Section 4999 of the Internal Revenue Code relating to "excess parachute
payments"), Liberate will pay you the reduced amount calculated to provide you
with the maximum after-tax value. If Liberate subsequently determines that the
correct amount differs from the amount paid to you, any under- or over-payment
will be treated as a loan between the parties, repayable within three months
from the notice of the revised determination and bearing interest at the
applicable federal rate (provided in section 7872(f)(2) of the Internal Revenue
Code of 1986, as amended) from the date of the under- or over-payment.

--------------------------------------------------------------------------------


        Arbitration.    The parties waive trial before a judge or jury and agree
to arbitrate with the JAMS arbitration service any dispute relating to this
agreement or your recruitment, employment, or termination, except for claims
relating to worker's compensation benefits, unemployment insurance, or
intellectual property rights. The arbitrator's decision will include written
findings of fact and law and will be final and binding except to the extent that
judicial review of arbitration awards is required by law. JAMS procedural rules
will govern the arbitration, except that the arbitrator will allow discovery
authorized by the California Arbitration Act and any additional discovery
necessary to vindicate a claim or defense. The arbitrator may award any remedy
that would be available from a court of law. You may chose to hold the
arbitration either in San Mateo County, California or the county where the you
worked when the arbitrable dispute first arose. The parties will share the
arbitration costs equally (except that Liberate will pay the arbitrator's fee
and any other cost unique to arbitration) and will pay their own attorney's fees
except as required by law or separate agreement. This Agreement is governed by
the laws of the State of California without regard to its conflict-of-law rules.

        Mutual Release of Claims.    As a condition of entering into this
agreement, each party releases the other from any claims against the other or
against any affiliated persons or entities. This release includes, but is not
limited to, any claims related to your employment with Liberate, and any claims
under past or present laws or regulations, including original and amended
versions of Title VII of the Civil Rights Act of 1964; the California Fair
Employment and Housing Act; the Worker Adjustment and Retraining Notification
Act; the California Constitution; the California Worker's Compensation Act; the
Age Discrimination in Employment Act, the Older Workers' Benefit Protection Act;
the Employee Retirement Income Security Act of 1974; the Family Medical Leave
Act; the Americans with Disabilities Act; and the National Labor Relations Act.
You confirm that you are not aware of any such claims.

        The parties understand and acknowledge that they may not currently know
of losses or claims or may have underestimated the severity of losses. Part of
the consideration provided by this Agreement was given in exchange for the
release of such claims. The parties hereby waive any rights or benefits under
California Civil Code Section 1542, which provides that:

        A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with debtor.

        Miscellaneous.    Should you die before receiving any payments otherwise
earned under this agreement, Liberate will make such payments to your estate.
Other than specifically set forth above, nothing in this Agreement modifies your
existing at-will employment relationship with Liberate or otherwise changes the
terms of your employment agreement. This Agreement will terminate three years
after the Effective Date.

LIBERATE TECHNOLOGIES:   YOU:
  


--------------------------------------------------------------------------------

Mitchell Kertzman
Chief Executive Officer
Liberate Technologies
 
    

--------------------------------------------------------------------------------

[EXECUTIVE OFFICER]
[TITLE]
Liberate Technologies

2

--------------------------------------------------------------------------------


EXHIBIT A
DEFINITION OF "CHANGE IN CONTROL"


        "Change in Control" means:

a)The consummation of a merger or consolidation of Liberate with or into another
entity or any other corporate reorganization, if persons who were not
stockholders of Liberate immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

b)The sale, transfer or other disposition of all or substantially all of
Liberate's assets;

c)A change in the composition of Liberate's Board of Directors (the "Board"), as
a result of which fewer than 50% of the incumbent directors are directors who
either (i) had been directors of Liberate on the date 24 months prior to the
date of the event that may constitute a Change in Control (the "original
directors") or (ii) were elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved; or

d)Any transaction as a result of which any person is the "beneficial owner" (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended [the
"Exchange Act"]), directly or indirectly, of securities of Liberate representing
at least 50% of the total voting power represented by Liberate's then
outstanding voting securities. For purposes of this paragraph (d), the term
"person" shall have the same meaning as when used in sections 13(d) and 14(d) of
the Exchange Act but shall exclude (i) a trustee or other fiduciary holding
securities under an employee benefit plan of Liberate or of a Parent or
Subsidiary (each as defined below), and (ii) a corporation owned directly or
indirectly by the stockholders of Liberate in substantially the same proportions
as their ownership of the common stock of Liberate.

        A transaction shall not constitute a Change in Control if its sole
purpose is to change the state of Liberate's incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held Liberate's securities immediately before such transaction. A
transaction shall not automatically be deemed a Change in Control if (a) as a
result of the transaction the percentage of ownership of Liberate by Oracle
Corporation is reduced to below 50% of the total voting power represented by
Liberate's then outstanding voting securities or (b) as a result of the
transaction Oracle Corporation's percentage of ownership of Liberate changes
from less than 50% of the total voting power represented by Liberate's then
outstanding voting securities to at least 50% of the total voting power
represented by Liberate's then outstanding voting securities; and with respect
to these transactions the Board or its Compensation Committee shall determine
whether a Change in Control has occurred.

        "Parent" means any corporation (other than Liberate) in an unbroken
chain of corporations ending with Liberate, if each of the corporations other
than Liberate owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the effective
date of this Agreement shall be considered a Parent commencing as of such date.

        "Subsidiary" means any corporation (other than Liberate) in an unbroken
chain of corporations beginning with Liberate, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the effective date of this Agreement shall be
considered a Subsidiary commencing as of such date.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.57



Employee Retention Agreement
EXHIBIT A DEFINITION OF "CHANGE IN CONTROL"
